Citation Nr: 1751421	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  15-38 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970.  He received the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for peripheral neuropathy of the right and lower extremities.  

This matter was before the Board in August 2015, at which time it was remanded for the RO to issue a Statement of the Case (SOC).  

Subsequently, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in August 2016 regarding the matter listed on the title page.  A transcript has been reviewed and associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran asserts that his peripheral neuropathy of the bilateral lower extremities is due to military service, including his exposure to Agent Orange.  

A review of the Veteran's military personnel records indicate that he served in the Republic of Vietnam.  As such, he is presumed to have been exposed to herbicide Agents, including Agent Orange.  

Under the applicable legal criteria, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309 (e) (2017).  

The Board notes that early onset peripheral neuropathy will be presumed to be due to exposure to herbicides if manifested to a degree of 10 percent or more within one year after the date of the last exposure to herbicides.  See 38 C.F.R. §§ 3.307 (a)(6)(ii); 38 C.F.R. § 3.309(e).  

The Veteran testified that he was discharged from service in December 1970 and began to notice weakness in his legs in the summer of 1971 or even as earlier as the summer of 1970 while in service.  His records include annual examinations/reports of medical history for Navy Reserves that indicate that he complained of cramps in his legs in September 1976, September 1978, and October 1984.  In s February 1973 report of medical history reflects that the Veteran reported that he was unsure if he had cramps in his legs.  

Available post-service treatment records demonstrate diagnoses of peripheral neuropathy and idiopathic progressive polyneuropathy.  The record does not demonstrate a diagnosis of early onset peripheral neuropathy and it is unclear if his peripheral neuropathy manifested to a degree of 10 percent or more within a year of the last date of exposure to herbicides.  Thus, there is no indication that presumptive service connection for peripheral neuropathy of the bilateral lower extremities is warranted.  

Notwithstanding, service connection can still be granted with proof of actual direct causation, including exposure to Agent Orange.  

The Veteran underwent a VA examination in March 2015, at which time the examiner assessed the Veteran with peripheral neuropathy of his lower extremities.  The notes indicated that the Veteran was evaluated 25 years prior and an electromyography (EMG) was performed.  The examiner opined that it was less likely than not that the Veteran's peripheral neuropathy was caused by service.  In support, the examiner noted the peripheral neuropathy was diagnosed in December 2014 and that the Veteran claimed to have numbness and tingling for about a year. 

The Board finds that the March 2015 examination is insufficient as the examiner failed to provide a scant, if any, rationale for his opinion.  Furthermore, the examiner failed to discuss or address the Veteran's complaints of leg cramping from September 1976 to October 1984.  This evidence goes against the 2015 VA examiner's rationale.  Furthermore, lay testimony provided by the Veteran following this examination indicates that he had complaints of weakness the summer of 1970 and/or 1971 and asserts that his peripheral neuropathy is due to his exposure to Agent Orange.  

In light of foregoing, the Board finds that a new VA examination is warranted.  

Furthermore, during the hearing, the Veteran stated that he is treating with a private neurologist every 6 months for peripheral neuropathy.  In addition, he stated that he was treated for restless legs in the 1990s.  However, after a review of the file, the Board finds that the last treatment records relevant to peripheral neuropathy are dated in January 2015 and there are no records in the file relating to any 1990s treatment for restless legs.  Thus, on remand, the Veteran should concretely identify any relevant post-service treatment records.  

Accordingly, the case is REMANDED for the following actions:

1. Send a letter to the Veteran and his representative requesting that he provide sufficient information, including the medical provider's name, location, and dates of treatment, and a signed and dated authorization, for all relevant private treatment relating to his peripheral neuropathy.  All efforts to obtain records should be associated with the claims file and the Veteran and his representative should be provided notification if any of the listed records are unavailable pursuant to 38 C.F.R. § 3.159(e).  

2.  After completion of #1, schedule the Veteran for a 
VA examination to determine the nature and etiology of his current peripheral neuropathy of the left and right lower extremities.  The claims folder, including a copy of this remand, must be provided to the examiner for review and such review should be confirmed in the examination report.  

Any necessary studies, tests, and evaluations deemed necessary by the examiner should be performed in connection with the examination.  The examiner is to identify all neuropathy-related disabilities of the lower extremities found since the filing of this claim in December 2014, including whether the Veteran has a diagnosis of early-onset peripheral neuropathy.  

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed peripheral neuropathy of the lower extremities manifested during the Veteran's period of active service; manifested to a compensable degree within one year of his separation from service; or is otherwise related to his active service or any incident therein, including his presumed exposure to herbicide agents.  

A comprehensive rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner must explain why such an opinion would be speculative.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2017).


